Ex. 8, Pg. 1
31700 Telegraph Road, Suite 160
Bingham Farms, MI 48025
Telephone: (248) 502-5001
bkoncius@kbogaslaw.com

                 DECLARATION OF MADELINE REILLY


       I, Madeline Reilly, declare as follows:


1.   I am 20 years old and understand the obligations of an oath.

2.   I am currently enrolled at Michigan State University (“MSU”),

     majoring in Kinesiology and minoring in Health Promotions.

3.   I am in my Junior year at MSU.

4.   I am a member of the women’s varsity swimming and diving team at MSU

     and have been a swimmer on the team since my Freshman year.

5.   I am a named plaintiff in this action. I make this declaration in support of

     plaintiffs’ motion for preliminary injunction.

6.   I am rattled and upset by the prospect that women’s swimming and diving

     is being eliminated as a varsity sport at MSU.

7.   The elimination of my sport has been so upsetting because I am having

     something that I love, which means so much to me and those I care about

     taken away from us.

8.   I have not felt like myself since the cutting of Women’s Swimming and
                                        2




                                                                    Ex. 8, Pg. 2
      Diving was announced. I have felt like I am just going through the motions

      and trying to keep my head above water. This is especially true where we

      have less ability to be supported by our teammates/friends, family and loved

      ones during this pandemic.

9.    I feel abandoned by MSU, its athletic department. MSU did nothing to work

      with us to save the program despite requests by our team and alumni. I feel

      that the drive and determination of our current team and our alumni could

      have worked to arrive at a solution, but we were never given that opportunity

      by MSU.

10.   I feel that I have been harmed personally and professionally by MSU’s

      decision.

11.   I am remaining at MSU and will not be transferring. I fear my credits will

      not necessarily transfer to another university and that may cause me to

      delay graduation and the start of a medical school educaiton. Transferring

      would mean starting all over with new friends, new surroundings, and not

      necessarily a new team to join as I do not know what schools potentially

      have a spot on a team for me. Transferring would also mean paying

      addition money to a new university depending on scholarship availability.

12.   I will lose some of my best friends (and teammates) due to transfers to

      other schools to allow us to continue our collegiate swimming career.
                                        3




                                                                   Ex. 8, Pg. 3
13.   If MSU has its way, there will be no Women’s Swimming and Diving

      team next year and if I remain at MSU, I will not have the opportunity to

      be a 4-year varsity letter athlete. This will also harm me professionally as

      a 4-year varsity athlete is invaluable on my resume and applications for

      employment and MSU is taking this from me.

14.   I am currently involved in the student athlete advisory committee. I do

      not know if I am going to be able to be involved after my sport is cut. I

      cannot rely on the word of the Athletic Department as I feel lied to in the

      discussions revolving cutting my team. I am also a regular volunteer with

      Spartan Buddies, volunteering with pediatric patients at Sparrow Hospital.

      I was planning on “heading” the program after Erin Neely (the current

      head and another member or the MSU Women’s Swimming and Diving

      team) graduates. Again, due to the cutting of my sport I don’t know if I

      will be able to take this on. I would be devastated if these opportunities

      were taken away from me. It will also be a blow to the community and

      these children. The excitement of having a Big 10 athlete as a “buddy” is

      not one that can be easily replaced. MSU is taking an active, caring and

      interested group out of this program and these children’s lives.

15.   After I graduate from Michigan State, I plan on applying to medical

      school. This goal would not even be a thought if it were not for my time
                                        4




                                                                  Ex. 8, Pg. 4
      as a student athlete at Michigan State. During freshman year, my training

      partner was a senior swimmer named Emily (“Emmy”) Brunett. Emmy

      was (and still is) one of the greatest role models in my life. She was

      studying Kinesiology with the hope of applying to medical school. Emmy

      taught me so many things my freshman year, but the most important was

      that if you set your mind to something, you can absolutely accomplish it.

      I had never thought I was capable of or cut out for the Pre-Med curriculum,

      but Emmy showed me perfection is never required to accomplish our

      dreams. Without teammates like Emmy, I would have never found what I

      believe to be my calling. All my teammates have helped to instill the belief

      in me that I can accomplish anything I set my mind to. They have shown

      me how to work as a team, even when it is not easy, which will set me up

      very well for the next chapter of my life.

16.   This action by MSU has taken away leadership opportunities. It has taken

      away a motivational tool and something that allowed me to succeed not

      only in the pool but in all areas of my collegiate life, the classroom and

      community. Swimming on this team was hard but empowering. It made

      me want to excel in all aspects of my life - to be the best version of myself.

17.   It feels that at times the Athletic Department has used the excuse that MSU

      is not best program in big 10 as a reason to eliminate our program. (The
                                         5




                                                                    Ex. 8, Pg. 5
      Big 10 is one of the best and most competitive Conferences for swimming

      and diving in the nation.) However, we have been told from before we set

      foot on campus that MSU was about athletic as well as academic success

      and being a contributing member of the MSU community. The Coaches

      told us that we can be anything we want to be and that we could choose

      any major because they wanted to make us into the best people we can be

      and that is more than just athletics. Athletic Director Bill Beekman has

      preached the idea of the student-athlete being these things. However, after

      the announcement of ending our program, this rings hollow.

18.   This action by MSU is not just taking away our current team but it is

      creating a disconnect between the University and a deep and well-rooted

      alumni foundation.

19.   The facilities and benefits provided to the Women’s Swimming and

      Diving team were unequal to the facilities and benefits for many of the

      men’s sports such as football and basketball. The drinking water at the

      facility was not fresh. It was often brown in color and smelled terrible. It

      was barely drinkable. To not have fresh water readily available for

      athletes is unthinkable. Further, our locker room and team room are

      incredibly small and in disrepair. We rarely have sufficient nutrition in

      our team rooms, rather we have to supply our own or travel to Jennison
                                        6




                                                                  Ex. 8, Pg. 6
Ex. 8, Pg. 7
